Citation Nr: 1724287	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  10-36 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The case was most recently before the Board in November 2016.  At that time, the Board granted service connection for hypertension, a left knee disability and a right knee disability.  The Board denied service connection for sleep apnea and a higher rating for meningitis.  The Board also remanded the PTSD rating claim for additional development.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

Much of the Board's November 2016 requested development was completed on remand.  Treatment records were obtained from the Miami VA Medical Center and the Veteran was afforded a VA examination.

However, the Board's November 2016 remand also the RO obtain the Veteran's treatment records since August 2009 from the VA Vet Center in Fort Lauderdale, including any intake assessment performed in 2009.  Although there were attempts made in the past, efforts to obtain these records were not made subsequent to the Board's remand.

In a June 2017 brief, the Veteran's representative contended that Board's remand orders were not complied with due to not obtaining the Vet Center records.  Thus, although the other development requested in the November 2016 remand was completed, another remand is required so that the Vet Center records may be obtained.  Stegall v. West, 11 Vet. App. 268 (1998).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998) (Vet Center records are created by VA and are constructively part of the record on appeal).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all the Veteran's VA treatment records from the Fort Lauderdale Vet Center from August 2009 to the present, including any intake assessment performed in 2009.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made, why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above, readjudicate the appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

